
	
		II
		112th CONGRESS
		1st Session
		S. 1836
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2011
			Mr. Menendez (for
			 himself and Mr. Nelson of Florida)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Oil Pollution Act of 1990 to clarify that
		  the Act applies to certain incidents that occur in water beyond the exclusive
		  economic zone of the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foreign Oil Pollution
			 Act.
		2.Elements of
			 liabilitySection 1002(a) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2702(a)) is amended by inserting
			 , and any foreign offshore unit from which oil is discharged outside the
			 navigable waters or the exclusive economic zone before entering or posing a
			 substantial threat to enter the navigable waters or exclusive economic
			 zone, after economic zone.
		3.Foreign offshore
			 units; limitations on liability
			(a)Definition of
			 foreign offshore unitSection
			 1001(10) of the Oil Pollution Act of 1990 (33 U.S.C. 2701(10)) is amended by
			 striking or on the continental shelf and inserting on the
			 continental shelf, or within the exclusive economic zone.
			(b)Limitations on
			 liabilitySection 1004 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2704) is amended by adding at the end the
			 following:
				
					(e)Foreign
				offshore unitsThere shall be no limitation on liability under
				this Act for any incident involving a foreign offshore unit in which oil is
				discharged and enters or poses a substantial threat to enter the navigable
				waters or the exclusive economic
				zone.
					.
			4.Oil Spill
			 Liability Trust FundSection
			 9509(c)(2) of the Internal Revenue Code of 1986 is amended—
			(1)by redesignating subparagraph (B) as
			 subparagraph (C),
			(2)by inserting after subparagraph (A) the
			 following new subparagraph:
				
					(B)ExceptionSubparagraph (A) shall not apply to any
				incident involving a foreign offshore unit (as defined in section 1001(10) of
				the Oil Pollution Act of 1990) in which oil is discharged and enters or poses a
				substantial threat to enter the navigable waters or the exclusive economic
				zone.
					,
				and
			(3)by striking
			 The maximum amount in subparagraph (A) and inserting
			 Except as provided in subparagraph (B), the maximum
			 amount.
			
